 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 Case No. 1:19-cv-00715-SAB (PC)
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                        RANDOMLY ASSIGN DISTRICT JUDGE TO
13           v.                                         ACTION
14    MR. J. BURNES, et al.,                            FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING DISMISSAL OF
15                       Defendants.                    CERTAIN CLAIMS AND DEFENDANTS
16                                                      (ECF Nos. 9, 10)
17                                                      FOURTEEN (14) DAY DEADLINE
18

19          Plaintiff Kareem J. Howell is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983.

21          On October 8, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff

22   stated cognizable claims against Defendants Burnes, Babb, Tumacder, and Sexton for deliberate

23   indifference in violation of the Eighth Amendment, retaliation in violation of the First

24   Amendment, and conspiracy; against Defendant Sanchez for deliberate indifference in violation

25   of the Eighth Amendment; and against Defendant Padrnos for retaliation in violation of the First

26   Amendment, but failed to state any other cognizable claims against any other defendants. (ECF

27   No. 9.) The Court ordered Plaintiff to either file a first amended complaint or notify the Court in

28   writing of his willingness to proceed only on the cognizable claims. (Id.)
                                                 1
 1          On October 24, 2019, Plaintiff notified the Court of his willingness to proceed only on the

 2   cognizable claims identified by the Court on October 8, 2019. (ECF No. 10.)

 3          Accordingly, the Court will recommend that this action proceed only against Defendants

 4   Burnes, Babb, Tumacder, and Sexton for deliberate indifference in violation of the Eighth

 5   Amendment, retaliation in violation of the First Amendment, and conspiracy; against Defendant

 6   Sanchez for deliberate indifference in violation of the Eighth Amendment; against Defendant

 7   Padrnos for retaliation in violation of the First Amendment, and that all other claims and

 8   defendants be dismissed. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell

 9   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

10   Cir. 2010).

11          Based on the foregoing, the Court HEREBY ORDERS the Clerk of the Court to randomly

12   assign a Fresno District Judge to this action.

13          Further, it is HEREBY RECOMMENDED that:

14          1.      This action proceed on Plaintiff’s complaint, filed on May 22, 2019, (ECF No. 1),

15                  against Defendants Burnes, Babb, Tumacder, and Sexton for deliberate

16                  indifference in violation of the Eighth Amendment, retaliation in violation of the

17                  First Amendment, and conspiracy; against Defendant Sanchez for deliberate

18                  indifference in violation of the Eighth Amendment; and against Defendant Padrnos

19                  for retaliation in violation of the First Amendment; and

20          2.      All other claims and defendants be dismissed from the action for failure to state a
21                  cognizable claim for relief.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       2
 1            These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen

 3   (14) days after being served with these Findings and Recommendations, Plaintiff may file written

 4   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 5   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

 6   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 7   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 8   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9

10
     IT IS SO ORDERED.
11

12   Dated:     October 25, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
